Citation Nr: 1023681	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1984.  He was a prisoner of war of the North 
Vietnamese government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

When this case most recently was before the Board in March 
2010, it was remanded for further development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In January 2008, and again in March 2010, the Board remanded 
the issue of entitlement to an increased rating for PTSD and 
ordered that the Veteran be afforded a new VA examination.  
The examiner was asked to opine regarding the relationship 
between the Veteran's alcohol abuse disability and his PTSD, 
and the RO or the Appeals Management Center (AMC) was 
instructed to adjudicate the issue of entitlement to service 
connection for an alcohol abuse disability as secondary to 
service-connected PTSD.

The Veteran was afforded a VA examination in November 2008, 
and the examiner opined that his alcohol abuse disability was 
related to his PTSD.  However, the claim for service 
connection for an alcohol abuse disability was not 
adjudicated.

Therefore, in May 2009, and again in March 2010, the Board 
remanded the case and instructed the RO or the AMC to 
adjudicate the issue of entitlement to service connection for 
an alcohol abuse disability as secondary to service-connected 
PTSD and instructed the RO or the AMC to assign an effective 
date if service connection was granted.

The Board also noted in the March 2010 remand that the report 
of a June 2009 VA psychological evaluation shows that the 
Veteran was also diagnosed with major depressive disorder; 
however, the etiology of the disorder was not addressed in 
the report.  Therefore, the Board determined that the Veteran 
should be afforded a VA examination to determine the current 
degree of severity of his psychiatric disorders and the 
etiology of his major depressive disorder.  The Board also 
instructed the RO or the AMC to provide the Veteran with all 
required notice in response to the claim for service 
connection for major depressive disorder.

The record before the Board does not show that the RO or the 
AMC has adjudicated the alcohol abuse issue, provided 
appropriate notice in response to the Veteran's claim for 
service connection for major depressive disorder, or afforded 
the Veteran the VA examination ordered by the Board.  The U. 
S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran all required notice with 
respect to the issue of entitlement to 
service connection for major depressive 
disorder. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to 
psychiatric treatment or evaluation of 
the Veteran during the period of this 
claim.

3.  Then, the Veteran should be 
afforded a VA examination by a 
psychiatrist or psychologist to 
determine the etiology of his major 
depressive disorder and the current 
degree of severity of his PTSD and all 
related disorders.  The claims folders 
must be made available to and reviewed 
by the examiner.

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's major 
depressive disorder is etiologically 
related to his active service or was 
caused or worsened by his service-
connected disabilities.

The examiner should also describe all 
symptoms and functional impairment 
resulting from the Veteran's PTSD, 
alcohol abuse and major depressive 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disability from those that are 
attributable to non service-connected 
disability.  The examiner should 
provide a global assessment of 
functioning score based on the service-
connected disability.

The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC must 
adjudicate the issues of entitlement to 
service connection for alcohol abuse 
and major depressive disorder, and 
assign an effective date if service 
connection is granted for one or both 
of the disorders.  The Veteran should 
be informed of his appellate rights 
with respect to these determinations.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


